TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT (together with the Schedules hereto, this
“Agreement”) is entered into as of July 2, 2010, by and between The Babcock &
Wilcox Company, a Delaware corporation (“B&W”), and McDermott International,
Inc., a Panamanian corporation (“McDermott”).

WHEREAS, the Board of Directors of McDermott has determined that it would be
appropriate and desirable for McDermott to distribute (the “Distribution”) on a
pro rata basis to the holders of outstanding shares of common stock, par value
$1.00 per share, of McDermott all of the outstanding shares of common stock, par
value $0.01 per share, of B&W owned by McDermott;

WHEREAS, in order to effectuate the foregoing, McDermott and B&W have entered
into a Master Separation Agreement, dated as of the date hereof (the “Master
Separation Agreement”), which provides, among other things, upon the terms and
subject to the conditions thereof, for the separation of the respective
businesses of McDermott and B&W and the Distribution, and the execution and
delivery of certain other agreements, including this Agreement, in order to
facilitate and provide for the foregoing; and

WHEREAS, in order to provide for an orderly transition under the Master
Separation Agreement, it will be advisable for B&W, through members of the B&W
Group, to provide to McDermott certain services described herein for a
transitional period.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Additional Services” has the meaning set forth in Section 2.3.

“Agreement” has the meaning set forth in the preamble.

“Availed Party” has the meaning set forth in Section 9.2(a).

“B&W” has the meaning set forth in the preamble.

“Distribution” has the meaning set forth in the recitals.

“Force Majeure Event” has the meaning set forth in Section 10.1.

 

1



--------------------------------------------------------------------------------

“Master Separation Agreement” has the meaning set forth in the recitals.

“McDermott” has the meaning set forth in the preamble.

“Schedules” means the Schedules attached hereto.

“Security Regulations” has the meaning set forth in Section 9.2(a).

“Service Coordinator” has the meaning set forth in Section 2.2.

“Services” has the meaning set forth in Section 2.1(a).

“Systems” has the meaning set forth in Section 9.2(a).

“Tax” has the meaning set forth in Section 4.4.

Capitalized terms used but not otherwise defined in this Agreement shall have
the respective meanings assigned to such terms in the Master Separation
Agreement.

ARTICLE II

SERVICES

Section 2.1 Services.

(a) Upon the terms and subject to the conditions of this Agreement, B&W, acting
directly and/or through its Affiliates and their respective employees, agents,
contractors or independent third parties designated by any of them, agrees to
use commercially reasonable efforts to provide or to cause to be provided
services to the MII Group as set forth in Schedules A through I (including any
Additional Services provided in accordance with Section 2.3 hereof, all such
services are collectively referred to herein as the “Services”).

(b) At all times during the performance of the Services, all Persons performing
such Services (including agents, temporary employees, independent third parties
and consultants) shall be construed as being independent from the MII Group, and
such Persons shall not be considered or deemed to be employees of any member of
the MII Group nor entitled to any employee benefits of MII as a result of this
Agreement. The responsibility of such Persons is to perform the Services in
accordance with this Agreement and, as necessary, to advise the applicable
member of the MII Group in connection therewith, and such Persons shall not be
responsible for decision-making on behalf of any member of the MII Group. Such
Persons shall not be required to report to management of any member of the MII
Group nor be deemed to be under the management or direction of any member of the
MII Group. McDermott acknowledges and agrees that, except as may be expressly
set forth herein as a Service (including any Additional Services provided in
accordance with Section 2.3 hereof) or otherwise expressly set forth in the
Master Separation Agreement or an Ancillary Agreement, no member of the B&W
Group shall be obligated to provide, or cause to be provided, any service or
goods to any member of the MII Group.

 

2



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in this Agreement, B&W and members
of the B&W Group shall not be required to perform Services hereunder or take any
actions relating thereto that conflict with or violate any applicable law,
contract, license, authorization, certification or permit or B&W’s Code of
Business Conduct or other governance policies, as they may be amended from time
to time.

Section 2.2 Service Coordinators. Each party will nominate in writing a
representative to act as the primary contact with respect to the provision of
the Services and the resolution of disputes under this Agreement (each such
person, a “Service Coordinator”). The initial Service Coordinators shall be
Mr. Gary Brauchle (for McDermott) and Mr. Keith Robinson (for B&W) (or their
designated delegates) for each of McDermott and B&W, respectively. The Service
Coordinators shall meet as expeditiously as possible to resolve any dispute
hereunder; and any dispute that is not resolved by the Service Coordinators
within 45 days shall be resolved in accordance with the dispute resolution
procedures set forth in Article V of the Master Separation Agreement. Each party
hereto may treat an act of a Service Coordinator of the other party hereto which
is consistent with the provisions of this Agreement as being authorized by such
other party without inquiring behind such act or ascertaining whether such
Service Coordinator had authority to so act; provided, however, that no such
Service Coordinator shall have authority to amend this Agreement. McDermott and
B&W shall advise each other promptly (in any case no more than three Business
Days) in writing of any change in their respective Service Coordinators, setting
forth the name of the replacement, and stating that the replacement Service
Coordinator is authorized to act for such party in accordance with this
Section 2.2.

Section 2.3 Additional Services. McDermott may request additional Services (the
“Additional Services”) from B&W by providing written notice. Upon the mutual
written agreement as to the nature, cost, duration and scope of such Additional
Services, McDermott and B&W shall supplement in writing the Schedules hereto to
include such Additional Services. Subject to the other limitations in this
Agreement, including the provisions in Section 2.6, but nothwithstanding the
foregoing provisions of this Section 2.3, in addition to providing the Services
specified in the Schedules, B&W, acting directly and/or through its Affiliates
and their respective employees, agents, contractors or independent third parties
designated by any of them, shall use commercially reasonable efforts to provide
or to cause to be provided additional, de minimis administrative support
services to the MII Group as may be requested by any member of the MII Group
from time to time, at no cost beyond the amounts set forth in the Schedules (as
the amounts set forth in the Schedules contemplate such additional, de minimis
administrative support services); provided, however, that, for any such
additional services to be considered de minimis for purposes of this sentence,
such additional services shall not require the attention of (i) any one employee
of any member of the B&W Group for more than 2 hours in any single calendar
month or (ii) any group of employees of any one or more members of the B&W Group
for more than 30 hours in any single calendar month. Except where the context
otherwise indicates or requires, any such additional services referred to in the
immediately preceding sentence shall be deemed to be “Services” under this
Agreement.

Section 2.4 Third Party Services. B&W shall have the right to hire third-party
subcontractors to provide all or part of any Service hereunder; provided, that
B&W shall consult in good faith with McDermott regarding the proposed hiring of
any third-party subcontractor that has not previously been involved in the
activities relating to such Service prior to the date hereof;

 

3



--------------------------------------------------------------------------------

provided, further, that, in the event such subcontracting is inconsistent with
the practice applied by B&W generally from time to time within its own
organization, B&W shall give notice to McDermott of its intent to subcontract
any portion of the Services and McDermott shall have 20 days (or such lesser
period set forth in the notice as may be practicable in the event of exigent
circumstances) to determine, in its sole discretion, whether to permit such
subcontracting or whether to cancel such Service in accordance with Article VI
hereof. If McDermott opts to cancel a Service pursuant to the immediately
preceding sentence, it shall not be liable to B&W pursuant to Section 6.1 for
any costs or expenses B&W or any member of the B&W Group remains obligated to
pay to the third-party subcontractor identified in the notice provided by B&W as
described above. B&W shall not be required to give notice of its intent to
subcontract Services to any party listed on Exhibit 2.4 hereto, nor shall
McDermott have any right to cancel any Service subcontracted to any such listed
party pursuant to this Section 2.4 (provided, that this sentence shall not
prevent McDermott from cancelling any Service pursuant to Section 6.1).

Section 2.5 Standard of Performance; Limitation of Liability.

(a) The Services to be provided hereunder shall be performed with the same
general degree of care, at the same general level and at the same general degree
of accuracy and responsiveness, as when performed within the McDermott
organization (including, for this purpose, B&W and its subsidiaries) prior to
the date of this Agreement. It is understood and agreed that B&W and the members
of the B&W Group are not professional providers of the types of services
included in the Services and that B&W personnel performing Services have other
responsibilities and will not be dedicated full-time to performing Services
hereunder.

(b) In the event B&W or any member of the B&W Group fails to provide, or cause
to be provided, the Services in accordance with the standard of service set
forth in Section 2.5(a) or Section 2.5(c), the sole and exclusive remedy of
McDermott shall be, at McDermott’s sole discretion, within 90 days from the date
that B&W or such member of the B&W Group first fails to provide such Service, to
not pay for such Service; provided that in the event B&W defaults in the manner
described in clause (ii) of Section 7.1, McDermott shall have the further rights
set forth in Article VII.

(c) EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 2.5, NO REPRESENTATIONS OR
WARRANTIES OF ANY KIND, EXPRESSED OR IMPLIED (INCLUDING THE WARRANTIES OF
NON-INFRINGEMENT, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR
CONFORMITY TO ANY REPRESENTATION OR DESCRIPTION), ARE MADE BY B&W OR ANY MEMBER
OF THE B&W GROUP WITH RESPECT TO THE SERVICES UNDER THIS AGREEMENT AND, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ALL SUCH REPRESENTATIONS OR
WARRANTIES ARE HEREBY WAIVED AND DISCLAIMED. MCDERMOTT (ON ITS OWN BEHALF AND ON
BEHALF OF EACH OTHER MEMBER OF THE MII GROUP) HEREBY EXPRESSLY WAIVES ANY RIGHT
MCDERMOTT OR ANY MEMBER OF THE MII GROUP MAY OTHERWISE HAVE FOR ANY LOSSES, TO
ENFORCE SPECIFIC PERFORMANCE OR TO PURSUE ANY OTHER REMEDY AVAILABLE IN
CONTRACT, AT LAW OR IN EQUITY IN THE EVENT OF ANY NON-PERFORMANCE, INADEQUATE
PERFORMANCE, FAULTY PERFORMANCE OR OTHER FAILURE OR BREACH BY B&W OR ANY MEMBER
OF THE B&W GROUP

 

4



--------------------------------------------------------------------------------

UNDER OR RELATING TO THIS AGREEMENT, NOTWITHSTANDING THE NEGLIGENCE OR GROSS
NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT OR ACTIVE OR PASSIVE) OF B&W OR
ANY MEMBER OF THE B&W GROUP OR ANY THIRD PARTY SERVICE PROVIDER AND WHETHER
DAMAGES ARE ASSERTED IN CONTRACT OR TORT, UNDER FEDERAL, STATE OR NON U.S. LAWS
OR OTHER STATUTE OR OTHERWISE; PROVIDED, HOWEVER, THAT THE FOREGOING WAIVER
SHALL NOT EXTEND TO COVER, AND B&W SHALL BE RESPONSIBLE FOR, SUCH LOSSES CAUSED
BY THE WILLFUL MISCONDUCT OF B&W OR ANY MEMBER OF THE B&W GROUP. NOTWITHSTANDING
ANYTHING IN THIS AGREEMENT TO THE CONTRARY, IN NO EVENT SHALL THE B&W GROUP BE
LIABLE TO THE MII GROUP WITH RESPECT TO CLAIMS ARISING OUT OF THIS AGREEMENT FOR
AMOUNTS IN THE AGGREGATE EXCEEDING THE AGGREGATE SERVICE CHARGES PAID HEREUNDER
BY THE MII GROUP.

Section 2.6 Service Boundaries and Scope. Except as provided in a Schedule for a
specific Service: (a) B&W shall be required to provide, or cause to be provided,
the Services only at (i) the locations such Services are being provided by any
member of the B&W Group for any member of the MII Group immediately prior to the
Distribution Date and (ii) the corporate headquarters of B&W in Charlotte, North
Carolina; provided, however, that, to the extent any such Service is to be
provided by an employee of B&W who works in the corporate headquarters of B&W,
such Service shall, to the extent feasible, only be provided by such employee
from the corporate headquarters of B&W; and (b) the Services shall be available
only for purposes of conducting the business of the MII Group substantially in
the manner it was conducted immediately prior to the Distribution Date. Except
as provided in a Schedule for a specific Service, in providing, or causing to be
provided, the Services, B&W shall not be obligated to: (i) maintain the
employment of any specific employee or hire additional employees or third-party
service providers; (ii) purchase, lease or license any additional equipment
(including computer equipment, furniture, furnishings, fixtures, machinery,
vehicles, tools and other tangible personal property), software or other assets,
rights or properties; (iii) make modifications to its existing systems or
software; (iv) provide any member of the MII Group with access to any systems or
software other than those to which it has authorized access immediately prior to
the Distribution Date; or (v) pay any costs related to the transfer or
conversion of data of any member of the MII Group. McDermott acknowledges (on
its own behalf and on behalf of the other members of the MII Group) that the
employees of B&W or any other members of the B&W Group who may be assisting in
the provision of Services hereunder are at-will employees and, as such, may
terminate or be terminated from employment with B&W or any of the other members
of the B&W Group providing Services hereunder at any time for any reason. In no
event shall B&W or any of its Affiliates or any of their respective employees or
agents be required to perform any Services or take any other actions hereunder
that conflict with any applicable Law. For the avoidance of doubt and except as
may hereafter be designated as Additional Services in accordance with
Section 2.3, the Services do not include any services required for or as the
result of any business acquisitions, divestitures, start-ups or terminations by
the MII Group. To the extent McDermott desires B&W to provide any services in
connection with any such acquisitions, divestitures, start-ups or terminations,
McDermott shall follow the procedures for requesting Additional Services
pursuant to Section 2.3.

 

5



--------------------------------------------------------------------------------

Section 2.7 Cooperation. McDermott and B&W shall cooperate with one another and
provide such further assistance as the other party may reasonably request in
connection with the provision of Services hereunder.

Section 2.8 Transitional Nature of Services; Changes. Subject to Sections 2.3
and 2.5, the parties acknowledge the transitional nature of the Services and
that B&W may make changes from time to time in the manner of performing the
Services.

Section 2.9 Access. During the term of this Agreement and for so long as any
Services are being provided to McDermott by B&W, McDermott will provide B&W and
its authorized representatives reasonable access, during regular business hours
upon reasonable notice, to McDermott and its employees, representatives,
facilities and books and records as B&W and its representatives may reasonably
require in order to perform such Services.

ARTICLE III

SERVICE CHARGES

Section 3.1 Compensation. Subject to the specific terms of this Agreement, the
compensation to be received by B&W for each Service provided hereunder will be
the fees set forth on the Schedule relating to the particular Service, subject
to any escalation provided for on such Schedule. In consideration for the
provision of a Service, each member of the MII Group receiving such Service
shall pay to B&W or, at the election of B&W, the member of the B&W Group
providing such Service, the applicable fee for such Service as set forth on the
attached Schedules.

ARTICLE IV

PAYMENT

Section 4.1 Payment. Except as otherwise provided in a Schedule for a specific
Service, charges for Services shall be invoiced monthly by B&W or, at its
option, the member of the B&W Group providing the Service. Except as otherwise
provided in a Schedule for a specific Service, McDermott shall make the
corresponding payment no later than 60 days after receipt of the invoice. Unless
otherwise provided in this Agreement, McDermott shall remit funds in payment of
invoices provided hereunder either by wire transfer or ACH (Automated Clearing
House) in accordance with the payment instructions set forth in Schedule 4.1.
Each invoice shall be directed to the MII Service Coordinator or such other
person designated in writing from time to time by such Service Coordinator. The
invoice shall set forth in reasonable detail the Services rendered and the
invoice amount for the Services rendered for the period covered by such invoice.
Interest will accrue on any unpaid amounts at ten percent (10%) per annum
(compounded monthly) or, if less, the maximum non-usurious rate of interest
permitted by applicable law, until such amounts, together with all accrued and
unpaid interest thereon, are paid in full. All timely payments under this
Agreement shall be made without early payment discount. Any preexisting
obligation to make payment for Services provided hereunder shall survive the
termination of this Agreement. If B&W incurs any reasonable out-of-pocket
expenses (including any incremental license fees incurred by B&W in connection
with performance of the Services and any travel expenses incurred at the request
or with the consent of McDermott) or remits funds to a third-party on behalf of
McDermott, in either case in

 

6



--------------------------------------------------------------------------------

connection with the rendering of Services, then B&W shall include such amount on
its monthly invoice to McDermott, with reasonable supporting documentation, and
McDermott shall reimburse that amount to B&W pursuant to this Section 4.1 as
part of its next monthly payment.

Section 4.2 Payment Disputes. McDermott may object to any amounts for any
Service at any time before, at the time of, or after payment is made, provided
such objection is made in writing to B&W within 120 days following the date of
the disputed invoice. McDermott shall timely pay the disputed items in full
while resolution of the dispute is pending; provided, however, that B&W shall
pay interest at a rate of five percent (5%) per annum (compounded monthly) on
any amounts it is required to return to McDermott upon resolution of the
dispute. Payment of any amount shall not constitute approval thereof. The
Service Coordinators shall meet as expeditiously as possible to resolve any
dispute. Any dispute that is not resolved by the Service Coordinators within 45
days shall be resolved in accordance with the dispute resolution and arbitration
procedures set forth in Article V of the Master Separation Agreement. Neither
party (or any member of its respective Group) shall have a right of set-off
against the other party (or any member of its respective Group) for billed
amounts hereunder. Upon written request, B&W will provide to McDermott
reasonable detail and support documentation to permit McDermott to verify the
accuracy of an invoice.

Section 4.3 Review of Charges; Error Correction. B&W shall maintain accurate
books and records (including invoices of third parties) related to the Services
sufficient to calculate, and allow McDermott to verify, the amounts owed under
this Agreement. From time to time until 120 days following the termination of
this Agreement, McDermott shall have the right to review, and B&W shall provide
access to, such books and records to verify the accuracy of such amounts,
provided that such reviews shall not occur more frequently than once per
calendar quarter. Each such review shall be conducted during normal business
hours and in a manner that does not unreasonably interfere with the operations
of B&W. If, as a result of any such review, McDermott determines that it
overpaid any amount to B&W, then McDermott may raise an objection pursuant to
the provisions of Section 4.2. McDermott shall bear the cost and expense of any
such review. B&W shall make adjustments to charges as required to reflect the
discovery of errors or omissions in charges.

Section 4.4 Taxes. All transfer taxes, excises, fees or other charges (including
value added, sales, use or receipts taxes, but not including a tax on or
measured by the income, net or gross revenues, business activity or capital of a
member of the B&W Group), or any increase therein, now or hereafter imposed
directly or indirectly by law upon any fees paid hereunder for Services, which a
member of the B&W Group is required to pay or incur in connection with the
provision of Services hereunder (“Tax”), shall be passed on to McDermott as an
explicit surcharge and shall be paid by McDermott in addition to any Service fee
payment, whether included in the applicable Service fee payment, or added
retroactively. If McDermott submits to B&W a timely and valid resale or other
exemption certificate acceptable to B&W and sufficient to support the exemption
from Tax, then such Tax will not be added to the Service fee payable pursuant to
Article III; provided, however, that if a member of the B&W Group is ever
required to pay such Tax, McDermott will promptly reimburse B&W for such Tax,
including any interest, penalties and attorney’s fees related thereto. The
parties will cooperate to minimize the imposition of any Taxes.

 

7



--------------------------------------------------------------------------------

Section 4.5 Records. B&W shall maintain true and correct records of all
receipts, invoices, reports and such other documents relating to the Services
hereunder in accordance with its standard accounting practices and procedures,
consistently applied. B&W shall retain such accounting records and make them
available to McDermott’s authorized representatives and auditors for a period of
not less than one year from the close of each fiscal year of B&W; provided,
however, that B&W may, at its option, transfer such accounting records to
McDermott upon termination of this Agreement.

ARTICLE V

TERM

Section 5.1 Term. Subject to Articles VI and VII, the B&W Group shall provide
the specific Services to the MII Group pursuant to this Agreement for the time
period set forth on the Schedule relating to the specific Service. In accordance
with the Master Separation Agreement and Article VI of this Agreement, except as
otherwise provided in a Schedule for a specific Service, McDermott shall
undertake to provide to itself and members of the MII Group, and to terminate as
soon as reasonably practicable, the Services provided to the MII Group
hereunder. Except as otherwise provided in a Schedule for a specific Service or
group of related Services, all Services provided for hereunder shall terminate
on March 31, 2011. Except as otherwise expressly agreed or unless sooner
terminated, this Agreement shall commence upon the Distribution Date and shall
continue in full force and effect between the parties for so long as any Service
set forth in any Schedule hereto is being provided to McDermott or members of
the MII Group and this Agreement shall terminate upon the cessation of all
Services provided hereunder; provided that Articles I, IV, VIII, IX and XI and
Section 2.5(c) will survive the termination of this Agreement and any such
termination shall not affect any obligation for the payment of Services rendered
prior to termination.

ARTICLE VI

DISCONTINUATION OF SERVICES

Section 6.1 Discontinuation of Services. Unless otherwise provided in the
relevant Schedule for a particular Service, at any time after the Distribution
Date, McDermott may, without cause and in accordance with the terms and
conditions hereunder and the Master Separation Agreement, request the
discontinuation of one or more specific Services by giving B&W at least 30 days’
prior written notice; provided, however, that any such discontinuation will not
affect the amounts payable to B&W hereunder unless (and then only to the extent
that) the charges for the discontinued Services have been separately identified
in the applicable Schedule. McDermott shall be liable to B&W for all costs and
expenses B&W or any member of the B&W Group remains obligated to pay in
connection with any discontinued Service or Services, except in the case of a
Service terminated by McDermott pursuant to clause (ii) of the first sentence of
Section 7.1 hereof. The parties shall cooperate as reasonably required to
effectuate an orderly and systematic transfer to the MII Group of all of the
duties and obligations previously performed by B&W or a member of the B&W Group
under this Agreement.

Section 6.2 Procedures Upon Discontinuation or Termination of Services. Upon the
discontinuation or termination of a Service hereunder, this Agreement shall be
of no further force and effect with respect to such Service, except as otherwise
provided in a Schedule for a specific

 

8



--------------------------------------------------------------------------------

Service and except as to obligations accrued prior to the date of
discontinuation or termination; provided, however, that Articles I, IV, VIII, IX
and XI and Section 2.5(c) of this Agreement shall survive such discontinuation
or termination. Each party and the applicable member(s) of its respective Group
shall, within 60 days after discontinuation or termination of a Service, deliver
to the other party and the applicable member(s) of its respective Group
originals of all books, records, contracts, receipts for deposits and all other
papers or documents in its possession which pertain exclusively to the business
of the other party and relate to such Service; provided that a party may retain
copies of material provided to the other party pursuant to this Section 6.2 as
it deems necessary or appropriate in connection with its financial reporting
obligations or internal control practices and policies.

ARTICLE VII

DEFAULT

Section 7.1 Termination for Default. In the event (i) of a failure of McDermott
to pay for Services in accordance with the terms of this Agreement, or (ii) any
party shall default, in any material respect, in the due performance or
observance by it of any of the other terms, covenants or agreements contained in
this Agreement, then (1) if the non-defaulting party is B&W, B&W shall have the
right, at its sole discretion, to immediately terminate the Service with respect
to which the default occurred, and (2) if the non-defaulting party is McDermott,
McDermott shall have the right, at its sole discretion, to immediately terminate
the Service with respect to which the default occurred, in either case if the
defaulting party has failed to cure the default within 30 days of receipt of the
written notice of such default. McDermott’s right to terminate this Agreement
pursuant to this Article VII and the rights set forth in Section 2.5 shall
constitute McDermott’s sole and exclusive rights and remedies for a breach by
B&W hereunder (including any breach caused by an Affiliate of B&W or other third
party providing a Service hereunder).

ARTICLE VIII

INDEMNIFICATION AND WAIVER

Section 8.1 Waiver of Consequential Damages. NEITHER PARTY SHALL BE LIABLE TO
THE OTHER PARTY UNDER THIS AGREEMENT FOR ANY EXEMPLARY, PUNITIVE, SPECIAL,
INDIRECT, CONSEQUENTIAL, REMOTE OR SPECULATIVE DAMAGES (INCLUDING IN RESPECT OF
LOST PROFITS OR REVENUES), HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY
(INCLUDING NEGLIGENCE OR GROSS NEGLIGENCE) ARISING IN ANY WAY OUT OF THIS
AGREEMENT, WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES; PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATIONS SHALL NOT LIMIT EACH
PARTY’S INDEMNIFICATION OBLIGATIONS FOR LIABILITIES TO THIRD PARTIES AS SET
FORTH IN THIS AGREEMENT, THE MASTER SEPARATION AGREEMENT OR ANY ANCILLARY
AGREEMENT.

Section 8.2 Services Received. McDermott hereby acknowledges and agrees that:

(a) the Services to be provided hereunder are subject to and limited by the
provisions of Section 2.5, Article VII and the other provisions hereof,
including the limitation of remedies available to McDermott that restricts
available remedies resulting from a Service not

 

9



--------------------------------------------------------------------------------

provided in accordance with the terms hereof to non-payment and, in certain
limited circumstances, the right to terminate this Agreement;

(b) the Services are being provided solely to facilitate the transition of
McDermott as a separate company as a result of the Distribution, and B&W and its
Affiliates do not provide any such Services to non-Affiliates;

(c) it is not the intent of B&W and the other members of the B&W Group to
render, nor of McDermott and the other members of the MII Group to receive from
B&W and the other members of the B&W Group, professional advice or opinions,
whether with regard to tax, legal, treasury, finance, employment or other
business and financial matters, or technical advice, whether with regard to
information technology or other matters; McDermott shall not rely on, or
construe, any Service rendered by or on behalf of B&W as such professional
advice or opinions or technical advice; and McDermott shall seek all third-party
professional advice and opinions or technical advice as it may desire or need,
and in any event McDermott shall be responsible for and assume all risks
associated with the Services, except to the limited extent set forth in
Section 2.5 and Article VII;

(d) with respect to any software or documentation within the Services, McDermott
shall use such software and documentation internally and for their intended
purpose only, shall not distribute, publish, transfer, sublicense or in any
manner make such software or documentation available to other organizations or
persons, and shall not act as a service bureau or consultant in connection with
such software; and

(e) a material inducement to B&W’s agreement to provide the Services is the
limitation of liability and the release provided by McDermott in this Agreement.

ACCORDINGLY, EXCEPT WITH REGARD TO THE LIMITED REMEDIES EXPRESSLY SET FORTH
HEREIN, MCDERMOTT SHALL ASSUME ALL LIABILITY FOR AND SHALL FURTHER RELEASE,
DEFEND, INDEMNIFY AND HOLD B&W, ANY MEMBER OF THE B&W GROUP AND THEIR RESPECTIVE
EMPLOYEES, OFFICERS, DIRECTORS AND AGENTS (ALL AS INDEMNIFIED PARTIES) FREE AND
HARMLESS FROM AND AGAINST ALL LOSSES RESULTING FROM, ARISING OUT OF OR RELATED
TO THE SERVICES, HOWSOEVER ARISING AND WHETHER OR NOT CAUSED BY THE NEGLIGENCE
OR GROSS NEGLIGENCE OF B&W, ANY MEMBER OF THE B&W GROUP OR ANY THIRD PARTY
SERVICE PROVIDER, OTHER THAN THOSE LOSSES CAUSED BY THE WILLFUL MISCONDUCT OF
B&W OR ANY MEMBER OF THE B&W GROUP.

Section 8.3 Express Negligence. THE INDEMNITY, RELEASES AND LIMITATIONS OF
LIABILITY IN THIS AGREEMENT (INCLUDING ARTICLES II AND VIII) ARE INTENDED TO BE
ENFORCEABLE AGAINST THE PARTIES IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE
THEREOF NOTWITHSTANDING ANY EXPRESS NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE
THAT WOULD PROHIBIT OR OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE NEGLIGENCE OR
GROSS NEGLIGENCE (WHETHER SOLE,

 

10



--------------------------------------------------------------------------------

JOINT OR CONCURRENT OR ACTIVE OR PASSIVE) OR OTHER FAULT OR STRICT LIABILITY OF
ANY OF THE INDEMNIFIED PARTIES.

ARTICLE IX

CONFIDENTIALITY

Section 9.1 Confidentiality. B&W and McDermott each acknowledge and agree that
the terms of Section 6.9 of the Master Separation Agreement shall apply to
information, documents, plans and other data made available or disclosed by one
party to the other in connection with this Agreement. B&W and McDermott each
acknowledge and agree that any third party Information (to the extent such
Information does not constitute B&W Books and Records) provided by any member of
the MII Group to any member of the B&W Group after the Distribution Date in
connection with the provision of the Services by any member of the B&W Group, or
generated, maintained or held in connection with the provision of the Services
by any member of the B&W Group after the Distribution Date, in each case that
primarily relates to the MII Business, the MII Assets, or the MII Liabilities,
shall not be considered Privileged Information of B&W or Confidential
Information of B&W.

Section 9.2 System Security.

(a) If any party hereto is given access to the other party’s computer systems or
software (collectively, the “Systems”) in connection with the Services, the
party given access (the “Availed Party”) shall comply with all of the other
party’s system security policies, procedures and requirements that have been
provided to the Availed Party in advance and in writing (collectively, “Security
Regulations”), and shall not tamper with, compromise or circumvent any security
or audit measures employed by such other party. The Availed Party shall access
and use only those Systems of the other party for which it has been granted the
right to access and use.

(b) Each party hereto shall use commercially reasonable efforts to ensure that
only those of its personnel who are specifically authorized to have access to
the Systems of the other party gain such access, and use commercially reasonable
efforts to prevent unauthorized access, use, destruction, alteration or loss of
information contained therein, including notifying its personnel of the
restrictions set forth in this Agreement and of the Security Regulations.

(c) If, at any time, the Availed Party determines that any of its personnel has
sought to circumvent, or has circumvented, the Security Regulations, that any
unauthorized Availed Party personnel has accessed the Systems, or that any of
its personnel has engaged in activities that may lead to the unauthorized
access, use, destruction, alteration or loss of data, information or software of
the other party hereto, the Availed Party shall promptly terminate any such
person’s access to the Systems and immediately notify the other party hereto. In
addition, such other party hereto shall have the right to deny personnel of the
Availed Party access to its Systems upon notice to the Availed Party in the
event that the other party hereto reasonably believes that such personnel have
engaged in any of the activities set forth above in this Section 9.2(c) or
otherwise pose a security concern. The Availed Party shall use commercially
reasonable efforts to cooperate with the other party hereto in investigating any
apparent unauthorized access to such other party’s Systems.

 

11



--------------------------------------------------------------------------------

ARTICLE X

FORCE MAJEURE

Section 10.1 Performance Excused. Continued performance of a Service may be
suspended immediately to the extent caused by any event or condition beyond the
reasonable control of the party suspending such performance (and not involving
any willful misconduct of such party), including acts of God, pandemics, floods,
fire, earthquakes, labor or trade disturbances, strikes, war, acts of terrorism,
civil commotion, electrical shortages or blackouts, breakdown or injury to
computing facilities, compliance in good faith with any Law (whether or not it
later proves to be invalid), unavailability of materials or bad weather (a
“Force Majeure Event”). McDermott shall not be obligated to pay any amount for
Services that it does not receive as a result of a Force Majeure Event (and the
parties hereto shall negotiate reasonably to determine the amount applicable to
such Services not received). In addition to the reduction of any amounts owed by
McDermott hereunder, during the occurrence of a Force Majeure Event, to the
extent the provision of any Service has been disrupted or reduced, during such
disruption or reduction, (a) McDermott may replace any such affected Service by
providing any such Service for itself or engaging one or more third parties to
provide such Service at the expense of McDermott and (b) B&W shall cooperate
with, provide such information to and take such other actions as may be
reasonably required to assist such third parties to provide such substitute
Service.

Section 10.2 Notice. The party claiming suspension due to a Force Majeure Event
will give prompt notice to the other of the occurrence of the Force Majeure
Event giving rise to the suspension and of its nature and anticipated duration.

Section 10.3 Cooperation. Upon the occurrence of a Force Majeure Event, the
parties shall cooperate with each other to find alternative means and methods
for the provision of the suspended Service.

ARTICLE XI

MISCELLANEOUS

Section 11.1 Entire Agreement. This Agreement, together with the documents
referenced herein (including the Master Separation Agreement), constitutes the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersedes all prior written and oral and all
contemporaneous oral agreements and understandings with respect to the subject
matter hereof. To the extent any provision of this Agreement conflicts with the
provisions of the Master Separation Agreement, the provisions of this Agreement
shall be deemed to control with respect to the subject matter hereof.

Section 11.2 Binding Effect; No Third-Party Beneficiaries; Assignment. This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and permitted assigns; and nothing in this
Agreement, express or implied, is intended to confer upon any other person or
entity any rights, benefits or remedies of any nature whatsoever under or by
reason of this Agreement. This Agreement may not be assigned by either party
hereto, except with the prior written consent of the other party hereto.

 

12



--------------------------------------------------------------------------------

Section 11.3 Amendment; Waivers. No change or amendment may be made to this
Agreement except by an instrument in writing signed on behalf of both of the
parties hereto. Either party hereto may, at any time, (i) extend the time for
the performance of any of the obligations or other acts of the other, (ii) waive
any inaccuracies in the representations and warranties of the other contained
herein or in any document delivered pursuant hereto, and (iii) waive compliance
by the other with any of the agreements, covenants or conditions contained
herein. Any such extension or waiver shall be valid only if set forth in an
instrument in writing signed by the party to be bound thereby. No failure or
delay on the part of either party hereto in the exercise of any right hereunder
shall impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any representation, warranty, covenant or agreement contained
herein, nor shall any single or partial exercise of any such right preclude
other or further exercise thereof or of any other right.

Section 11.4 Notices. Unless otherwise expressly provided herein, all notices,
claims, certificates, requests, demands and other communications hereunder shall
be in writing and shall be deemed to be duly given (i) when personally delivered
or (ii) if mailed by registered or certified mail, postage prepaid, return
receipt requested, on the date the return receipt is executed or the letter is
refused by the addressee or its agent or (iii) if sent by overnight courier
which delivers only upon the signed receipt of the addressee, on the date the
receipt acknowledgment is executed or refused by the addressee or its agent or
(iv) if sent by facsimile or electronic mail, on the date confirmation of
transmission is received (provided that a copy of any notice delivered pursuant
to this clause (iv) shall also be sent pursuant to clause (i), (ii) or (iii)),
addressed to the attention of the addressee’s General Counsel at the address of
its principal executive office or to such other address or facsimile number for
a party hereto as it shall have specified by like notice.

Section 11.5 Counterparts. This Agreement, including the Schedules hereto and
the other documents referred to herein, may be executed in multiple
counterparts, each of which when executed shall be deemed to be an original but
all of which together shall constitute one and the same agreement.

Section 11.6 Severability. If any term or other provision of this Agreement or
the Schedules attached hereto is determined by a nonappealable decision by a
court, administrative agency or arbitrator to be invalid, illegal or incapable
of being enforced by any rule of law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to either party hereto.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the court, administrative agency or arbitrator
shall interpret this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the fullest extent possible.
If any sentence in this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as is enforceable.

Section 11.7 Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the substantive laws of the State of Texas,
without regard to any conflicts of law provisions thereof that would result in
the application of the laws of any other jurisdiction.

 

13



--------------------------------------------------------------------------------

Section 11.8 Performance. Each party hereto shall cause to be performed, and
hereby guarantees the performance of, all actions, agreements and obligations
set forth herein to be performed by any Subsidiary or Affiliate of such party.

Section 11.9 Relationship of Parties. This Agreement does not create a fiduciary
relationship, partnership, joint venture or relationship of trust or agency
between the parties. The parties hereto agree that B&W (and any other member of
the B&W Group which performs Services hereunder) is an independent contractor in
the performance of Services for the MII Group under this Agreement.

Section 11.10 Regulations. All employees of B&W and the members of the B&W Group
shall, when on the property of McDermott, conform to the rules and regulations
of McDermott concerning safety, health and security which are made known to such
employees in advance in writing.

Section 11.11 Construction. This Agreement shall be construed as if jointly
drafted by the parties hereto and no rule of construction or strict
interpretation shall be applied against either party. In this Agreement, unless
the context clearly indicates otherwise, words used in the singular include the
plural and words used in the plural include the singular; and if a word or
phrase is defined in this Agreement, its other grammatical forms, as used in
this Agreement, shall have a corresponding meaning. Whenever the context
requires, the gender of all words used in this Agreement includes the masculine,
feminine and the neuter. Unless the context otherwise requires, the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation,” and the word “or” shall have the inclusive meaning
represented by the phrase “and/or.” The words “shall” and “will” are used
interchangeably in this Agreement and have the same meaning. Relative to the
determination of any period of time hereunder, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including.” All references herein to a specific time of day in this Agreement
shall be based upon Central Standard Time or Central Daylight Savings Time, as
applicable, on the date in question. Whenever this Agreement refers to a number
of days, such number shall refer to calendar days unless Business Days are
specified. Any reference herein to any Article, Section or Schedule means such
Article or Section of, or such Schedule to, this Agreement, as the case may be,
and references in any Section or definition to any clause means such clause of
such Section or definition. As used in this Agreement, the words “this
Agreement,” “herein,” “hereunder,” “hereof,” “hereto” and words of similar
import shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision of this Agreement. The titles to Articles
and headings of Sections contained in this Agreement, in any Schedule and in the
table of contents to this Agreement have been inserted for convenience of
reference only and shall not be deemed to be a part of or to affect the meaning
or interpretation of this Agreement.

Section 11.12 Effect if Separation does not Occur. If the Distribution does not
occur, then all actions and events that are, under this Agreement, to be taken
or occur effective as of or following the Distribution Date, or otherwise in
connection with the Distribution, shall not be taken or occur except to the
extent specifically agreed by the parties and neither party shall have any
liability or further obligation to the other party under this Agreement.

[Signature page follows.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

THE BABCOCK & WILCOX COMPANY By:  

/s/ Michael S. Taff

Name:   Michael S. Taff Title:  

Senior Vice President and

Chief Financial Officer

MCDERMOTT INTERNATIONAL, INC. By:  

/s/ Liane K. Hinrichs

Name:   Liane K. Hinrichs

Title:

 

Senior Vice President,

General Counsel and

Corporate Secretary

 

15